Title: From George Washington to Jean Holker, 14 March 1779
From: Washington, George
To: Holker, Jean


Sir.
Head Quarters Middlebrook 14 March 1779.
I am to acknowlege the honor of your letter of the 6th instant.
From the tenor of your communication I form the most favorable presages of our affairs in the West Indies, and the success which awaits, vice Admiral Count d’Estaing.
I rejoice with you on the birth of a princess, and the safety of the Queen; on the further hopes to the crown of France from this happy event to your Country.
Should the rumors you mention have a proper foundation; and the contending parties think seriously of peace; I make no doubt but the same wisdom that dictated the principles of our alliance, with his most christian Majesty will terminate the war, in that manner most honorable to both powers. I am sir, with great regard &.
